Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ filed Terminal Disclosure on 04/15/2022 regarding double patenting rejection, which has been approved.

Allowable Subject Matter
3. 	Claims 1, 3-11, 13-20 are allowed. Claims 2 and  12 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention relates to  a method for a user equipment (UE) receiving an indication  from a network about one or more UE beams to be used for transmission or reception when certain condition is fulfilled, the UE transmits or receives a specific signal using a specific UE beam and the specific UE beam is selected by the UE and is different from the one or more UE beams thereby  increasing the possible applications for beam level management and reducing the need for cell level mobility.
The Applicants independent claim 1 recites, inter alia a method for a user equipment (UE), comprising: receiving a first indication from a network node about at least one UE beam to be used for a transmission or a reception in a physical downlink control channel (PDCCH);
 receiving a periodic signaling from the network node associated with detection of a change of a serving beam for beam tracking; using the at least one UE beam for the transmission or the reception at a first time; 
and responsive to the UE detecting failure of the beam tracking based on the periodic signaling at a second time: selecting, by the UE, a second UE beam, wherein the second UE beam is different than the at least one UE beam; 
and transmitting a second indication about the change of the serving beam using the second UE beam, wherein the transmitting the second indication using the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed without UE beam sweeping.
Regarding independent claims 1 and 11, Park et al.  et al. [US 20170231011 A1] discloses in para  [0277] Fig. 5, In the case where the beam index allocation and relationship between the eNB transmission beam sweeping interval and the reception beam sweeping interval are not fixed, it is possible for the UE 520 and eNB 510 to transmit and receive a RAP signal without an index error between the eNB reception beams known to the UE 520 and the beams managed by the eNB 510 by 1) allowing the UE 520 to transmit a RAP signal on all beam resources in the reception beam sweeping interval of the eNB 510, 2) configuring the UE 520 in advance with beam index allocation information in the reception beam sweeping interval of the eNB 510, 3) configuring the UE 520 in advance with information on positional relationship between transmission beams and reception beams of the eNB 510.
And prior art Islam et al. [US 20170302355 A1 ] discloses in para [0115] Fig. 6,  the base station 602 may determine that beam tracking is to be performed with the UE 604. Beam tracking may include one or more operations for selecting or identifying a beam of the set of beams 620a-h for the communication 640 between the base station 602 and the UE 604 (e.g., uplink and/or downlink communication). For example, the base station 602 may determine that the communication 640 through the fifth beam 620e is degraded (e.g., a radio link failure) and/or that another beam may provide better quality than the fifth beam 620e. Thus, the base station 602 may determine that a new serving beam of the beams 620a-h may be used to communicate 640 with the UE 604.
However, combination of prior arts of records Park and Islam does not teach  
and transmitting a second indication about the change of the serving beam using the second UE beam, wherein the transmitting the second indication using the second UE beam responsive to the UE detecting failure of the beam tracking based on the periodic signaling at the second time is performed without UE beam sweeping.
Therefore, the claims 1 and 11 are allowed for these above reasons. The respective dependent claims of independent claims 1 and 11 are also allowed. 
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. [US 20170207843 A1] System, Method, and Apparatus of beam tracking and beam feedback operation in beam forming based system
Zhang eta l. [US 20160353510 A1] Handling of intermittent disconnection in a millimeter wave (MMW) system
Chen [US 20160099763 A1] Beam Administration Methods for Cellular/Wireless Networks
Van Rensburg et al. [US 20100273499 A1] System and Method for Coordinating Electronic Devices in a Wireless Communications System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413